DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hashimoto et al. US Patent Publication No. 20170062671.
Regarding claim 1. Hashimoto discloses a light emitting diode apparatus (Fig. 1A-1B) comprising: 
a wavelength conversion layer (layer 3 comprises wavelength conversion substance, ¶79)  having a first refractive index (layer 3 is made of light 
a light emitting diode layer (11/12) comprising a base layer (11) arranged on the wavelength conversion layer, and a light emitting structure layer (12) having a first surface (Fig. 1B, bottom surface of item 12) and a second surface (top surface of item 12) that is opposite to the first surface and that is arranged on the base layer; 
a light transmission layer (light transmissive member 4) arranged on the wavelength conversion layer, surrounding a sidewall of the light emitting diode layer and directly contacting the sidewall of the light emitting diode layer (refer to Fig. 1A-1B, layer 4 surrounds sidewall of the light emitting diode layers 11/12 and directly contacts sidewall of layers 11/12), and having a second refractive index (light transmissive member 4 is formed of light transmissive resin or glass (¶92) thus has an intrinsic (second) refractive index); and 
a sheath layer (Fig. 1A-1B, layer 2) arranged to cover the light transmission layer and to directly contact at least a portion of the first surface of the light emitting structure layer (refer to Fig. 1B, layer 2 covers the light transmissive member 4 and directly contacts at least portion of the bottom (first) surface of the light emitting structure layer 12), and having a third refractive index less than the second refractive index (¶92 discloses material of the light blocking member 2 (third refractive index) has lower refractive index than light transmissive member 4 (second refractive index)).
Regarding claim 4. Hashimoto discloses the light emitting diode apparatus of claim 1, wherein at least a portion of the sidewall of the light emitting diode layer contacts the sheath layer (refer to Fig. 1B, sheath layer (2) contacts the sidewall of the LED layers 11/12 through layer 4, note that contact is not limited to directly contacting 
Regarding claim 5: Hashimoto discloses the light emitting diode apparatus of claim 1, further comprising: 
a first bump and a second bump which are arranged on a first surface of the light emitting structure layer and are electrically connected with the light emitting structure layer (¶62 discloses a metal bump or post electrode (not labeled) is formed on the n-electrode 13 and p-electrode 15); 
an N electrode (n-electrode 13) arranged on the first surface of the light emitting structure layer, and electrically connected with the first bump; and 
a P electrode (p-electrode 15) arranged on the first surface of the light emitting structure layer, and electrically connected with the second bump.
Regarding claim 6: Hashimoto discloses the light emitting diode apparatus of claim 5, wherein the sheath layer surrounds at least a portion of a sidewall of the first bump and at least a portion of a sidewall of the second bump (Fig. 1a-1b, sheath (2) surrounds the outer sidewalls of the electrodes 13/15 (bumps are formed on electrodes 13/15 as discussed in claim 5 above)).
Regarding claim 7. Hashimoto discloses the light emitting diode apparatus of claim 6, wherein the sheath layer completely surrounds the sidewall of the first bump and the sidewall of the second bump (refer to plan view Fig. 1a, item 2 completely surrounds the outer boundary of the LED 1 and bumps).
Regarding claim 9: Hashimoto discloses the light emitting diode apparatus of claim 1, wherein the sidewall of the light emitting diode layer is completely surrounded .

Allowable Subject Matter
Claims 2-3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2.  Hashimoto teaches the light emitting diode apparatus of claim 1, but is silent with respect to the above structure in combination with wherein the second refractive index is less than the first refractive index.
Regarding claim 8: Hashimoto discloses the light emitting diode apparatus of claim 1, but is silent with respect to the above structure in combination with wherein the first refractive index is the same as the second refractive index.

Claims 11, 14-20 are allowed.
Regarding claim 11: Beppu taught the previously claimed light emitting diode apparatus (see final rejection dated 10/27/2021), but is silent with respect to the previous structure in combination with the light transmission layer directly contacting the sidewall of the light emitting diode layer and the sheath layer directly contacts at least a surface of the portion of the first surface of the light emitting diode layer, Hashimoto teaches directly contacting the sidewall of a light emitting diode layer with a light transmission layer (see rejection of claim 1 above) and directly contacting the first 
Regarding claim 16: Beppu taught the previously claimed invention (see final rejection dated 10/27/2021), but is silent with respect to the previous structure in combination with the light transmission layer directly contacting the sidewall of the light emitting diode layer and the sheath layer directly contacts at least a surface of the portion of the first surface of the light emitting diode layer, Hashimoto teaches directly contacting the sidewall of a light emitting diode layer with a light transmission layer (see rejection of claim 1 above) and directly contacting the first surface with the sheath layer (see rejection of claim 1 above), but is silent with respect to disclosing an embodiment to make a combination alone or with Beppu wherein the second refractive index (light transmission layer) is less than the first refractive index (wavelength conversion layer) in the same embodiment with the third refractive index (sheath layer) is less than the first refractive index (wavelength conversion layer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829